Exhibit 10.1

 

Notice of Grant of Stock Option

MANUGISTICS GROUP, INC.

and Option Agreement (Performance Based)

ID: 52-1469385

(the “Option Agreement”)

9715 KEY WEST AVENUE

 

ROCKVILLE MD 20850

 

[Name]

Grant Number:

[   ]

[Address]

Plan:

1998

 

ID:

[   ]

 

Dear [name]:

 

Effective  [date]  you have been granted a Non-Qualified Stock Option (the
“Stock Option”) to buy [# ] shares of Manugistics Group, Inc. (the “Company”)
common stock at an exercise price of  $[  ] per share, with an expiration date
of [date] .    The total exercise price to acquire all of the shares granted is
$[  ].

 

The shares will vest [VESTING SCHEDULE] beginning on [VEST START DATE].

 

Vesting Schedule:   Vests on the earlier of: (y) the Company achieving adjusted
earnings per share over any four consecutive fiscal quarters of $.08, at which
time 50% of the outstanding option shall vest, or adjusted earnings per share
over any four consecutive fiscal quarters of $0.12, at which time 100% of the
outstanding options shall vest or (z)  the seventh anniversary of the date of
grant.  Adjusted earnings per share shall be calculated for this purpose in the
same manner as for the Company’s public disclosures.

 


SHARES


EXPIRATION


 


 


[DETAILS]


 

 

To the extent shares are vested, you may exercise the Stock Option in minimum
increments of 50 shares or, if fewer, the total number of shares then
exercisable.  At the time of exercise, you are required to pay the exercise
price and the applicable taxes by cash or check in U.S. dollars.

 

If your employment with Manugistics is terminated (other than for death or
disability), the Stock Option will continue to vest and be exercisable through
the later of your termination date or any period during which you are receiving
severance payments, after which vesting shall cease.  Thereafter, you may
continue to exercise the Stock Option to the extent your shares are vested for
the thirty – day period following the last date of vesting.  If your employment
terminates due to your  permanently disability, vesting shall cease on the date
you are determined to be permanently disabled and you shall have one (1) year
from that date to exercise your Stock Option to the extent your shares are
vested.  If you die while employed by Manugistics, vesting shall cease on your
date of death and your beneficiaries or your estate have one (1) year from the
date of death to exercise the Stock Option to the extent your shares are vested.

 

By your acceptance, you agree that this Stock Option is granted under the Plan
and is governed by this Option Agreement and the terms and conditions of the
Plan.  A copy of the Plan is incorporated by this reference and can be found in
the Company’s Employee Encyclopedia.  As stated in Section 5(c) of the Plan, any
interpretations, decisions, or actions made by the Committee administering the
Plan will be final, conclusive and binding.  The grant of this Stock Option
shall not prevent the Company from terminating your employment or modifying the
conditions of your employment at any time.

 

Please electronically accept this Option Agreement and print a copy for your
records.

 

NAME:

 

 

 

--------------------------------------------------------------------------------